                      Case 5:21-cv-00619-JFW-KK Document 1 Filed 04/07/21 Page 1 of 11 Page ID #:1



                       1   Cheryl Johnson-Hartwell (SBN 221063)
                           E-mail: cjohnson-hartwell@bwslaw.com
                       2   Susan V. Arduengo (SBN 293946)
                           E-mail: sarduengo@bwslaw.com
                       3   Stephanie A. Quartararo (SBN 317976)
                           E-mail: squartararo@bwslaw.com
                       4   BURKE, WILLIAMS & SORENSEN, LLP
                           444 South Flower Street, Suite 2400
                       5   Los Angeles, CA 90071-2953
                           Tel: 213.236.0600       Fax: 213.236.2700
                       6
                           Attorneys for Defendants WALMART INC.
                       7   and HAYNEEDLE, INC.
                       8

                       9
                                                 UNITED STATES DISTRICT COURT
                      10
                                                CENTRAL DISTRICT OF CALIFORNIA
                      11

                      12
                           ISABELLA LAHHAM, an                       Case No.
                      13   individual,
                                                                     DEFENDANT HAYNEEDLE, INC.
                      14                   Plaintiff,                AND WALMART INC.’S NOTICE OF
                                                                     REMOVAL TO FEDERAL COURT
                      15         v.                                  [28 U.S.C. §§ 1332, 1441, 1446]
                      16   HAYNEEDLE, INC., a Delaware               [Concurrently filed with Declaration of
                           Corporation; WALMART, INC., a             Susan V. Arduengo; Request for Judicial
                      17   Delaware Corporation; and DOES 1          Notice; Civil Cover Sheet; Notice of
                           through 60, inclusive,                    Interested Parties; and Disclosure
                      18                                             Statement]
                                           Defendants.
                      19

                      20
                      21

                      22

                      23
                      24         TO THE CLERK OF THE ABOVE-ENTITLED COURT:
                      25         PLEASE      TAKE        NOTICE     that   Defendants   HAYNEEDLE,         INC.
                      26   (“Hayneedle”) and WALMART INC. (“Walmart”) (collectively “Defendants”)
                      27   hereby remove the state action described herein, filed in the Superior Court of the
                      28   State of California, County of Riverside, to the United States District Court for the
B URKE , W I LLI AMS &
                                                                   -1-
   S ORENS EN , LLP                                              CASE NO.:
  ATTO RNEY S AT LAW
     LOS A NG EL ES                                         NOTICE OF REMOVAL
                      Case 5:21-cv-00619-JFW-KK Document 1 Filed 04/07/21 Page 2 of 11 Page ID #:2



                       1   Central District of California, pursuant to 28 U.S.C. §§ 1332, 1441, and 1446. This
                       2   case is being removed upon grounds of complete diversity of citizenship as follows.
                       3   I.    PROCEDURAL HISTORY
                       4         1.    On February 16, 2021, an action was commenced in the Superior
                       5   Court of the State of California, County of Riverside, entitled Isabella Lahham,
                       6   Plaintiff vs. Hayneedle, Inc., a Delaware Corporation; WALMART, INC., a
                       7   Delaware Corporation, and DOES 1 THROUGH 60, inclusive, Defendants, and
                       8   docketed as Case No. CVRI2101050. (Arduengo Decl., at ¶2.)
                       9         2.    Defendants deny that Plaintiff is entitled to any recovery in this action,
                      10   and by filing this Notice of Removal, Defendants do not waive any defenses that
                      11   may otherwise be available. Plaintiff’s Complaint pleads claims for: (1)
                      12   Discrimination in Violation of the FEHA; (2) Failure to Engage in the Interactive
                      13   Process in Violation of the FEHA; (3) Failure to Accommodate Disability in
                      14   Violation of the FEHA; (4) Failure to Take All Reasonable Steps to Prevent
                      15   Harassment, Discrimination, and Retaliation in Violation of the FEHA; (5)
                      16   Retaliation in Violation of the FEHA; (6) Interference with Leave in Violation of
                      17   CFRA/FMLA; (7) Wrongful Termination in Violation of Public Policy; and (8)
                      18   Waiting Time Violations in Violation of Labor Code sections 201-203.
                      19         3.    On March 8, 2021, copies of the Summons & Complaint and
                      20   Certificate of Counsel were served on Defendants. On March 16, 2021, the Notice
                      21   of Case Management Conference and Notice of Department Assignment were
                      22   served on Defendants. True and correct copies of these documents are attached to
                      23   the concurrently filed Arduengo Declaration as Exhibit “A” pursuant to 28 U.S.C. §
                      24   1446(a). (Arduengo Decl., at ¶3.)
                      25         4.    On April 1, 2021, Defendants filed their Answer to Plaintiff’s
                      26   Complaint. A true and correct copy of Defendants’ Answer to Plaintiff’s Complaint
                      27   is attached to the concurrently filed Arduengo Declaration as Exhibit “B” pursuant
                      28   to 28 U.S.C. § 1446(a). (Arduengo Decl., at ¶4.)
B URKE , W I LLI AMS &
   S ORENS EN , LLP
                                                                     -2-
  ATTO RNEY S AT LAW
     LOS A NG EL ES
                                                               NOTICE OF REMOVAL
                      Case 5:21-cv-00619-JFW-KK Document 1 Filed 04/07/21 Page 3 of 11 Page ID #:3



                       1          5.    Pursuant to 28 U.S.C. § 1446(a), Exhibits “A” and “B” attached to the
                       2   concurrently filed Arduengo Declaration constitute all process, pleadings, and
                       3   orders served upon or filed by Defendants. (Arduengo Decl., at ¶5.)
                       4   II.    TIMELINESS OF REMOVAL
                       5          6.    This Notice of Removal is timely in that it is filed within thirty (30)
                       6   days from March 8, 2021, the date Defendants were served with the Summons and
                       7   Complaint. (28 U.S.C. § 1446(b)(1).)
                       8   III.   BASIS FOR REMOVAL
                       9          7.    This Court has original jurisdiction over this civil suit under 28 U.S.C.
                      10   § 1332(a), and it may be removed to this Court by Defendants pursuant to the
                      11   provisions of 28 U.S.C. § 1441(a), in that it is a civil action between citizens of
                      12   different States and the matter in controversy exceeds the sum of $75,000,
                      13   exclusive of interest and costs.
                      14          A.    Diversity of Citizenship
                      15          8.    For removal purposes, diversity jurisdiction is analyzed and must exist
                      16   “as of the time the complaint is filed and removal is effected.” (Strotek Corp. v. Air
                      17   Transport Ass’n of Am., 300 F.3d 1129, 1131 (9th Cir. 2002).)
                      18          9.    Plaintiff is a resident of California. (Complaint, [“Complaint”], ¶1.)
                      19          10.   A corporation is deemed a citizen of the state in which it has been
                      20   incorporated and has its principal place of business. (28 U.S.C. § 1332(c)(1); Hertz
                      21   Corp. v. Friend, 130 S.Ct. 1181, 1183-84 (2010).) In practice, this location will be
                      22   “where the corporation maintains its headquarters.” (Id.)
                      23          11.   In 2016, Defendant Walmart Inc. acquired Defendant Hayneedle, Inc.
                      24   Jet.com owns 100% of Hayneedle and Walmart Inc. owns 100% of Jet.com.
                      25   Hayneedle is still a separate operating entity.
                      26          12.    At the time the Complaint was filed and at the time of this Notice,
                      27   Walmart was and is a corporation incorporated under the laws of the State of
                      28   Delaware. (Arduengo Decl., ¶6, Exhibit “C” and Request for Judicial Notice). At
B URKE , W I LLI AMS &
   S ORENS EN , LLP
                                                                     -3-
  ATTO RNEY S AT LAW
     LOS A NG EL ES
                                                              NOTICE OF REMOVAL
                      Case 5:21-cv-00619-JFW-KK Document 1 Filed 04/07/21 Page 4 of 11 Page ID #:4



                       1   the time the Complaint was filed and at the time of this Notice, the executive
                       2   offices and corporate headquarters for Walmart were and are located in the State of
                       3   Arkansas. (Id.)
                       4          13.    Walmart is not a citizen of the State in which this action is pending
                       5   and is a citizen of a different State than Plaintiff.
                       6          14.    At the time the Complaint was filed and at the time of this Notice,
                       7   Hayneedle was and is a corporation incorporated under the laws of the State of
                       8   Delaware. (Arduengo Decl., ¶7, Exhibit “D” and Request for Judicial Notice). At
                       9   the time the Complaint was filed and at the time of this Notice, the executive
                      10   offices and corporate headquarters for Hayneedle were and are located in the State
                      11   of Nebraska. (Id.)
                      12          15.    Hayneedle is not a citizen of the State in which this action is pending
                      13   and is a citizen of a different State than Plaintiff.
                      14          16.    There are no other identified defendants. Defendants designated as
                      15   DOES 1 through 60 are fictitious defendants, not parties to this action, have not
                      16   been named or served, and need not consent to removal. For purposes of removal,
                      17   the citizenship of defendants sued under fictitious names shall be disregarded. (See
                      18   28 U.S.C. § 1441(a); McCabe v. General Foods Corporation, 811 F.2d 1336, 1339
                      19   (9th Cir. 1987).)
                      20          B.     Amount in Controversy
                      21          17.    District courts have original jurisdiction of all civil actions where the
                      22   matter in controversy exceeds the sum or value of $75,000 and is between citizens
                      23   of different states. (28 U.S.C. § 1332(a).) “[W]here a plaintiff’s state court
                      24   complaint does not specify a particular amount of damages, the removing defendant
                      25   bears the burden of establishing, by a preponderance of the evidence, that the
                      26   amount in controversy exceeds [the statutory amount].” (Sanchez v. Monumental
                      27   Life Ins. Co., 102 F.3d 398, 404 (9th Cir. 1996).) The defendant must provide
                      28   evidence showing that it is “more likely than not” that the amount in controversy
B URKE , W I LLI AMS &
   S ORENS EN , LLP
                                                                       -4-
  ATTO RNEY S AT LAW
     LOS A NG EL ES
                                                               NOTICE OF REMOVAL
                      Case 5:21-cv-00619-JFW-KK Document 1 Filed 04/07/21 Page 5 of 11 Page ID #:5



                       1   exceeds that amount. (Id.)
                       2         18.    To measure the amount in controversy, the Ninth Circuit instructs
                       3   courts to first consider whether it is “facially apparent” from the complaint that the
                       4   jurisdictional amount is satisfied. (Singer v. State Farm Mut. Auto. Ins. Co., 116
                       5   F.3d 373, 377 (9th Cir. 1997).) In measuring the amount in controversy, a court
                       6   “must assume that the allegations of the complaint are true and assume that a jury
                       7   will return a verdict for the plaintiff on all claims made in the complaint.” (Kenneth
                       8   Rothschild Trust v. Morgan Stanley Dean Witter, 199 F.Supp.2d 993, 1001 (C.D.
                       9   Cal. 2002) (internal quotations omitted).)
                      10         19.    When determining whether the removing defendant has met this
                      11   burden, the court may consider “facts presented in the removal petition as well as
                      12   any summary-judgment-type evidence relevant to the amount in controversy at the
                      13   time of removal…[c]onclusory allegations as to the amount in controversy are
                      14   insufficient.” (Matheson v. Progressive Specialty Ins. Co., 319 F.3d 1089, 1090-91
                      15   (9th Cir. 2003) (citation and quotation marks omitted). Valdez v. Allstate Ins. Co.,
                      16   372 F.3d 1115, 1117 (9th Cir. 2004); (“[W]e reiterate that the amount-in-
                      17   controversy inquiry in the removal context is not confined to the face of the
                      18   complaint.”).) Additionally, the removing defendant may rely on “reasonable
                      19   assumptions underlying the defendant’s theory of damages exposure.” (Ibarra v.
                      20   Manheim Investments, Inc., 775 F.3d 1193, 1198 (9th Cir. 2015).)
                      21         20.    Here, Plaintiff claims that Defendants discriminated against her
                      22   because of her disability, that Defendants retaliated against her for being disabled,
                      23   failed to accommodate her disability, failed to engage in the interactive process,
                      24   failed to prevent discrimination and retaliation against her, interfered with her leave
                      25   rights under the CFRA/FMLA, wrongfully terminated her, and violated Labor Code
                      26   section 201-203. (Complaint, ¶¶20 to 102.) Plaintiff alleges that she has “sustained,
                      27   and continues to sustain, economic damages in earnings and other employment
                      28   benefits.” (Complaint, ¶¶28, 39, 49, 59, 69, 81.) Plaintiff alleges that she is entitled
B URKE , W I LLI AMS &
   S ORENS EN , LLP
                                                                     -5-
  ATTO RNEY S AT LAW
     LOS A NG EL ES
                                                              NOTICE OF REMOVAL
                      Case 5:21-cv-00619-JFW-KK Document 1 Filed 04/07/21 Page 6 of 11 Page ID #:6



                       1   to wage continuance and penalties under the Labor Code. (Complaint, ¶¶100, 101.)
                       2   Plaintiff also contends that she has “sustained and continues to sustain non-
                       3   economic damages and emotional distress, including but not limited to, loss of
                       4   sleep, anxiety, tension, depression, and humiliation.” (Complaint, ¶¶29, 40, 50, 60,
                       5   70, 82.) Plaintiff also seeks attorney’s fees and costs. (Complaint, ¶¶33, 44, 54, 64,
                       6   73, 86, 95, 102, Prayer for Relief.) Finally, Plaintiff seeks punitive damages.
                       7   (Complaint, ¶¶32, 43, 53, 63, 72, 85, 94, Prayer for Relief.)
                       8                1.     Past and Future Lost Wages
                       9         21.    The Complaint alleges Plaintiff is seeking “economic damages in
                      10   earnings and other employment benefits.” (Complaint, ¶28.) Plaintiff alleges she
                      11   was hired by Hayneedle in January 2015. (Complaint, ¶11.) She alleges that she
                      12   was terminated on April 3, 2019. (Complaint, ¶17.) Plaintiff was a salaried exempt
                      13   employee, earning $55,535.22 annually or $2,135.97 bi-weekly as of April 3, 2019.
                      14   (Arduengo Decl., ¶8, Exhibit “E”.) Between the alleged termination date and the
                      15   date of this Notice, there have been approximately 53 pay periods for which
                      16   Plaintiff may claim lost pay. The amount of lost wages since Plaintiff’s alleged
                      17   termination equals $113,206.41 ($2,135.97 per pay period x 53 pay periods).
                      18         22.    In the event Plaintiff is successful in her claims, she could also recover
                      19   front pay for a period of time into the future. (See Traxler v. Multnomath County,
                      20   596 F.3d 1007, 1015 (9th Cir. 2010) (upholding district court’s decision to award
                      21   nearly four (4) years of front pay in a wrongful termination suit); Ackerman v.
                      22   Western Elec. Co., Inc., 643 F. Supp. 836, 856 (N.D. Cal. 1986) (finding three (3)
                      23   years of front pay appropriate in a discrimination case); Rabago-Alvarez v. Dart
                      24   Indus., Inc., 55 Cal.App.3d 91, 97-98 (1976) (awarding four (4) years of front pay
                      25   from the date of termination); Smith v. Brown-Forma Distillers Corp., 196
                      26   Cal.App.3d 503, 518 (1987) (upholding award of front pay until mandatory
                      27   retirement age reached); Rabago-Alvarez v. Dart Indus., Inc., 55 Cal.App.3d 91,
                      28   97-98 (1976) (four (4) years from date of termination).) Even conservatively
B URKE , W I LLI AMS &
   S ORENS EN , LLP
                                                                    -6-
  ATTO RNEY S AT LAW
     LOS A NG EL ES
                                                             NOTICE OF REMOVAL
                      Case 5:21-cv-00619-JFW-KK Document 1 Filed 04/07/21 Page 7 of 11 Page ID #:7



                       1   estimating that Plaintiff seeks front pay benefits for only the next two years,
                       2   without factoring in any raises or pay increases, the amount of future wages in
                       3   controversy in this case would amount to $113,206.41 ($2,135.97 per pay period x
                       4   53 pay periods). Combined, lost wages as of April 8, 2021, and front wages for two
                       5   (2) years total $226,412.82 ($113,206.41current lost wages + $113,206.41two (2)
                       6   years front pay).
                       7                2.     Punitive Damages
                       8         23.    Plaintiff is seeking punitive damages. (Complaint, ¶¶32, 43, 53, 63, 72,
                       9   85, 94, Prayer for Relief.) Punitive damages are to be included in the amount in
                      10   controversy analysis when they are sought in the operative complaint. (Haldiman v.
                      11   Cont’l Cas. Co., 666 Fed. Appx. 612, 613-14 (9th Cir. 2016).) “It is well
                      12   established that punitive damages are part of the amount in controversy in a civil
                      13   action.” (Gibson v. Chrysler Corp., 261 F.3d 927, 945 (9th Cir. 2001); Davenport v.
                      14   Mutual Benefit Health and Accident Ass’n, 325 F.2d 785, 787 (9th Cir. 1963).)
                      15   Punitive damages are available in FEHA cases. (See e.g., Roby v. McKesson Corp.,
                      16   47 Cal.4th 686, 693 (2009).)
                      17         24.    Punitive or exemplary damages are intended to punish and are often
                      18   based upon a defendant’s net worth. The wealthier the defendant, the larger the
                      19   award of exemplary damages needs to be in order to accomplish the statutory
                      20   objective. (Bertero v. National General Corp., 13 Cal.3d 43, 65 (1974); Weeks,
                      21   supra, 63 Cal.App.4th at 1166; Downey Savings & Loan Assn. v. Ohio Casualty
                      22   Ins. Co., 189 Cal.App.3d 1072, 1099-1100 (1987).) Walmart Inc. is a publicly
                      23   traded corporation that frequently tops the list of the Fortune 100 companies. (See
                      24   http://fortune.com/fortune500/).
                      25         25.    If the jury were to somehow find grounds for punitive damages against
                      26   Walmart, it is more likely than not that the punitive damages award would greatly
                      27   exceed $75,000 on its own. (Simmons v. PCR Technology, 209 F.Supp.2d 1029
                      28   (N.D. Cal. 2002) (citing jury verdicts in employment discrimination cases in which
B URKE , W I LLI AMS &
   S ORENS EN , LLP
                                                                    -7-
  ATTO RNEY S AT LAW
     LOS A NG EL ES
                                                              NOTICE OF REMOVAL
                      Case 5:21-cv-00619-JFW-KK Document 1 Filed 04/07/21 Page 8 of 11 Page ID #:8



                       1   the punitive damages awards ranged from $60,000 to $121,000,000).)
                       2         26.    In other FEHA cases, plaintiffs have been awarded well in excess of
                       3   $75,000 in punitive damages alone. In Wood v. Greystar Management Services
                       4   L.P., JVR No. 1907020005 (Cal. Super. Apr. 11, 2019), the jury awarded $600,000
                       5   in punitive damages to an employee who sued for wrongful termination, disability
                       6   discrimination, failure to provide accommodations, failure to engage in the
                       7   interactive process and failure to take reasonable steps to prevent discrimination.
                       8   Similarly, in Abarca v. Citizens of Humanity L.L.C., JVR No. 1706290050 (Cal.
                       9   Super. Mar. 9, 2017) (Verdict and Settlement Summary), a plaintiff claiming
                      10   disability discrimination, retaliation, failure to prevent discrimination or retaliation,
                      11   and wrongful termination was awarded $550,000 in punitive damages. Thus,
                      12   punitive damages in discrimination cases often exceed the jurisdictional minimum.
                      13                3.     Emotional Distress
                      14         27.    Plaintiff is seeking to recover emotional distress damages. (Complaint,
                      15   ¶¶29, 40, 50, 60, 70, 82.) Plaintiff has not pled the emotional distress damages she
                      16   seeks, but case law shows it is safe to assume the amount will exceed the
                      17   jurisdictional minimum of $75,000. (See Young v. Los Angeles Community College
                      18   Dist., Los Angeles Super. Ct. Case No. BC396785, 2011 WL 6305043 (February
                      19   17, 2011) (plaintiff awarded $150,000 for emotional damages); Campbell v.
                      20   National Passenger Railroad Corporation¸ 2009 WL 692094 (N.D. Cal. 2009)
                      21   (awarding $120,000 in non-economic damages in a wrongful termination case);
                      22   Kroske v. U.S. Bank Corp., 432 F.3d 976, 980 (9th Cir. 2005) (finding no clear
                      23   error in district court’s conclusion that emotional distress damages in FEHA action
                      24   could add at least an additional $25,000 to plaintiff’s claim); Ismen v. Beverly
                      25   Hosp., No. BC366198 (L.A. Super. Ct. Aug. 13, 2008) (awarding $113,100 in
                      26   emotional distress damages); Kolas v. Access Bus. Grp. LLC, 2008 WL 496470
                      27   (Los Angeles Super. Ct.) (awarding plaintiff $200,000 in emotional distress
                      28   damages); Plata v. Target Corp., 2016 WL 6237798, *3 (C.D. Cal. Oct. 25,
B URKE , W I LLI AMS &
   S ORENS EN , LLP
                                                                      -8-
  ATTO RNEY S AT LAW
     LOS A NG EL ES
                                                              NOTICE OF REMOVAL
                      Case 5:21-cv-00619-JFW-KK Document 1 Filed 04/07/21 Page 9 of 11 Page ID #:9



                       1   2016) (finding it possible that plaintiff could obtain $25,000 in emotional distress
                       2   damages for a wrongful termination claim where plaintiff had $0 estimated
                       3   economic losses).) Additionally, emotional distress damages awards have been
                       4   substantial in cases involving alleged discrimination. For example, in Chan v.
                       5   County of Los Angeles, a jury awarded $1,100,000 in emotional distress damages to
                       6   an employee who was not provided reasonable accommodations for his disability.
                       7   31 Trials Digest 3d 72 (Cal. Super. Apr. 26, 2000) (Verdict and Settlement
                       8   Summary).
                       9                4.     Attorneys’ Fees
                      10         28.    Plaintiff is seeking attorneys’ fees. (Complaint, ¶¶ 19, 26, 33, 40, 48,
                      11   54, Prayer for Relief.) In Galt G/S v. JSS Scandinavia, the Ninth Circuit held that
                      12   “where an underlying statute authorizes an award of attorneys’ fees, either with
                      13   mandatory or discretionary language, such fees may be included in the amount in
                      14   controversy.” (Galt G/S v. JSS Scandinavia, 142 F.3d 1150, 1156 (9th Cir. 1998).)
                      15   Because attorneys’ fees are recoverable to the prevailing party under Plaintiff’s
                      16   FEHA claim, the Court may consider the fees arising from time spent on Plaintiff’s
                      17   entire complaint in its computation of the jurisdictional amount in controversy. (See
                      18   Cal. Govt. Code § 12965; Brady v. Mercedes-Benz USA, Inc., 243 F.Supp.2d 1004,
                      19   1010-11 (N.D. Cal. 2002) (in deciding amount in controversy issue, a court may
                      20   estimate the amount of reasonable attorneys’ fees likely to be recovered by plaintiff
                      21   if he were to prevail).)
                      22         29.    Defendants do not concede Plaintiff’s claims have any merit, and
                      23   provide the foregoing calculations and damage analysis only to demonstrate that the
                      24   amount in controversy, based on the relief sought by Plaintiff, far exceeds the
                      25   $75,000 jurisdictional requirement. Thus, this Court has original jurisdiction over
                      26   the claims asserted by Plaintiff in this action based on diversity of citizenship
                      27   jurisdiction under 28 U.S.C. §s 1332(a) and 1441(a).
                      28   IV.   VENUE
B URKE , W I LLI AMS &
   S ORENS EN , LLP
                                                                     -9-
  ATTO RNEY S AT LAW
     LOS A NG EL ES
                                                              NOTICE OF REMOVAL
                 Case 5:21-cv-00619-JFW-KK Document 1 Filed 04/07/21 Page 10 of 11 Page ID #:10



                       1         30.    Venue is proper in this Court in that this is the Court of the District
                       2   embracing the place where the action is pending in state court. (28 U.S.C. §
                       3   1441(a).)
                       4   V.    NOTICE TO STATE COURT AND PLAINTIFF
                       5         31.    Promptly after filing this Notice of Removal with this Court,
                       6   Defendants will give notice to Plaintiff’s counsel and file a copy with the Clerk of
                       7   the Riverside County Superior Court, as required by 28 U.S.C. § 1446(d).
                       8   VI.   CONCLUSION
                       9         32.    Defendants therefore remove the civil action filed in the California
                      10   Superior Court, County of Riverside, to the United States District Court for the
                      11   Central District of California.
                      12
                           Dated: April 7, 2021                        BURKE, WILLIAMS & SORENSEN,
                      13                                               LLP
                      14

                      15
                                                                       By:/s/ Stephanie A. Quartararo
                      16                                                 Cheryl Johnson-Hartwell
                                                                         Susan V. Arduengo
                      17                                                 Stephanie A. Quartararo
                                                                         Attorneys for Defendants
                      18                                                 WALMART INC. and
                                                                         HAYNEEDLE, INC.
                      19

                      20
                      21

                      22

                      23
                      24

                      25
                      26

                      27
                      28
B URKE , W I LLI AMS &
   S ORENS EN , LLP
                                                                    - 10 -
  ATTO RNEY S AT LAW
     LOS A NG EL ES
                                                             NOTICE OF REMOVAL
                 Case 5:21-cv-00619-JFW-KK Document 1 Filed 04/07/21 Page 11 of 11 Page ID #:11



                       1                               CERTIFICATE OF SERVICE
                       2   I, the undersigned, certify and declare as follows:
                       3          1.      I am over the age of 18 and not a party to the within action.
                       4          2.      My business address1851 East First Street, Suite 1550
                       5   Santa Ana, California 92705-4067, which is located in the city, county and state
                       6   where the mailing described below took place.
                       7          3.      On April 7, 2021, I caused to have deposited by United States Mail at
                       8   Santa Ana, California in Orange County, a copy of the following document(s):
                       9       DEFENDANT WALMART INC.’S NOTICE OF REMOVAL TO
                           FEDERAL COURT
                      10

                      11          4.      I am readily familiar with the firm’s practice of collection and
                      12   processing correspondence for mailing. Under that practice it would be deposited
                      13   with the U.S. Postal Service on that same day with postage thereon fully prepaid at
                      14   Orange County, California in the ordinary course of business. I am aware that on
                      15   motion of the party served, service is presumed invalid if postage cancellation date
                      16   or postage meter date is more than one day after date of deposit for mailing this
                      17   affidavit.
                      18          5.      These documents were addressed to the following parties:
                      19   Douglas N. Silverstein                    Attorneys for Plaintiff
                           Michael G. Jacob                          ISABELLA LAHHAM
                      20   Kesluk, Silverstein, Jacob &
                           Morrison, P.C.                            Email:
                      21   9255 Sunset Blvd., Ste. 411               dsilverstein@californialaborlawattorney.com
                           Los Angeles, CA 90069-3309                mjacob@californialaborlawattorney.com
                      22   Tel: (310) 273-3180
                           Fax: (310) 273-6137
                      23

                      24          I declare under penalty of perjury that the foregoing is true and correct.
                      25                              7
                                  Executed on April _____, 2021, at Los Angeles, California.
                      26                Bernadette C. Antle          By:/s/ Bernadette C.Antle
                                          Print Name                                    Signature
                      27
                      28
B URKE , W I LLI AMS &
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
     LOS A NG EL ES
                                                              CERTIFICATE OF SERVICE
